Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments and response filed Oct. 8, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 1, 8, 9, and 14-20 are currently pending.
Claim 1 is amended.
	Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
 	Claims 2-7 and 10-13 are cancelled.
Claims 1, 8, 9, and 14-17 have been considered on the merits.

Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Circulation Research, 2012) (ref. of record) as evidenced by Rusina et al. (Applied Polymer Science, 2010) in view of Kim et al. (WO2013151755) (ref. of record) and Lee et al. (US 20130196435, thereafter referred as “Lee2”) (ref. of record).
Regarding claim 1, Lee teaches culturing human iPSC-derived cardiac myocytes (hiPSC-CM) as monolayers on bovine fibronectin-coated transparent flexible silastic membranes (PDMS membranes as evidenced by Rusina) (p 1557, 2nd column 2nd paragraph).  Rusina reports that silastic is a polydimethylsiloxane (PDMS) (abstract).  Lee teaches immunofluorescence studies shows myocyte-myocyte contact. This suggests that impulse propagation in these human monolayers may be mediated through cell-to-cell communication via connexin 43 (p 1558, 2nd column).  Lee teaches using optical mapping, that the Action Potential Duration (APDso) of human iPSC-CM monolayers is approximately 340 ms which is in between the APD of human iPSC ventricular and atrial myocytes (p 1582, 2nd column).  This APD is anticipated in an electrotonically interconnected mix of the two electrophysiologically distinct CM types (p 1562, 2nd column).  In addition, Lee teaches that the cells display characteristics of mature cardiomyocytes, such as alternating repeating pattern of MLC-2γ and α-actinin expression (Fig. 3 and p 1562 para. 2).  
Regarding step a) of claim 1, Lee teaches the cells are iCells (pg. 1557 Col. 2 para. 2) which are human induced pluripotent stem cell derived cardiomyocytes that were cryopreserved after 30-31 days of cardiac directed differentiation as evidenced by the instant Specification (0066).  Regarding step a) of claim 1, Lee teaches the cells Regarding step b) of claim 1, Lee teaches the cells were cultured for 24 hours in embryoid body-20 medium and then cultured for 96 hours in iCell maintenance medium (pg. 1557 Col. 2 para. 2). 
Regarding claim 8, Lee teaches that for immunofluorescent imaging iPSC-CM are plated on fibronectin coated coverslips (p 1557, 2nd column last paragraph bridge p 1558).  Regarding claim 16, Lee teaches cardiomyocyte cultures for 2 weeks (p 1559, 2nd column).
Although, Lee teaches that the cells display characteristics of mature cardiomyocytes (Fig. 3 and p 1562 para. 2), Lee does not explicitly teach to generate mature cardiomyocytes as recited in claim 1.
However, before the instant effective filing date of the instant invention, Kim teaches culturing iPSC-derived cardiomyocytes on a nanotextured platform substrate coated with biocompatible extracellular matrix polypeptides, and differentiating stem cells to cardiomyocytes, the method comprising: a. contacting a population of stem cells with a polymer substrate comprising a nanotextured array of parallel grooves and ridges that organizes cultured cardiomyocytes in an anisotropic manner; and b. contacting said population of stem cells with an agent that promotes cardiomyocyte differentiation c. wherein said stem cells differentiate to a cardiomyocyte phenotype, wherein said stem cells are human stem cells, wherein said method results in cardiomyocytes with a more mature phenotype than the differentiation of said stem cells achieved by contacting said stem cells with said agent that promotes cardiomyocyte differentiation on a polymer substrate of the same composition but substantially lacking said nanotextured array of in vitro.  
Regarding claim 1 and the limitation of interconnected, Kim teaches that the matured cardiomyocytes have the characteristics of adult mature cardiomyocytes.  Specifically, they have an increased expression of cardiac specific transcription factors higher expression of gap junction proteins, increased cell-cell connection, increased cell-contraction, as compared to immature cardiomyocytes, or cardiomyocytes which have not been cultured on the nanotextured platform ([020]).  In addition, Lee teaches that the human iPSC-CM monolayer has an APD that is anticipated in an electrotonically interconnected mix of the CM (cardiomyocyte) types (p 1562 para. 2).   
Regarding claim 1, wherein the cardiomyocytes have an action potential upstroke velocity greater than 100 V/s, the cardiomyocytes as produced by the method taught by Lee/Kim embraced by the instant claims appear to be structurally same.  Where the claimed and prior art products are identical or substantially identical in Regarding claims 14-15, the method of Lee/Kim cannot be distinguished from claimed method, the phenotypes of the resulting cells would be reasonable expected to be identical.  Thus, the cardiomyocytes taught by Lee/Kim would necessarily exhibit an action potential upstroke velocity greater than 100 V/s: a hyperpolarized diastolic membrane potential and a propagation velocity greater than 25 cm s-1 identical methods cause identical results.
Where, in the instant case, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, "the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima fade obviousness1 under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims, in re Best 562 F,2d 1252, 1255, 195 USPG 430, 433-34 {CCPA 1977)), Further see MPEP § 2113, "(Even though product-by-process claims are  patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a. different process." in re Thorpe, 111 F, 2d 695, 698. 227 USPQ 364, 966 (Fed. Cir. 1985) (Citations omitted}. Additionally, "’Products of identical chemical composition cannot have mutually exclusive properties," A chemical composition and its properties are inseparable. Therefore, If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present, in re Spade, 911 F.2d 705, 709, 15 USPQ2d 1655. 1658 (Fed. Cir. 1930).
Lee taken with Kim do not teach Matrigel® coated PDMS as recited in claim 1.
However, before the instant effective filing date of the instant invention, Lee (US 20130196435, filed January 10, 2013, thereafter referred as “Lee2”) teaches culturing human cardiomyocytes on a flexible membrane comprising a polydimethylsiloxane film coated with Matrigel® ([0024]).  In addition, Lee2 teaches by using a PDMS elastomeric stencil for ECM patterning and that conventional ECM plating protocols can be easily adapted to this patterning technique.  The thickness of the resulting gel layer can be tuned by varying the Matrigel® concentration for cardiomyocyte differentiation from circular 2 mm colonies ([0040], and FIG. 14).  Cardiomyocytes typically arise, leading to a 3D ring geometry.  As a result of this geometry, electrophysiological signal propagation tends to occur in a ring shape as well [0038].  

One would have been motivated to generate mature cardiomyocytes from iPSC-CM on a flexible membrane to receive the expected benefit of flexible softer surfaces in order to favor more mature cardiomyocytes closer to those in native myocardium.  Lee2 provides motivation for a PDMS elastomeric stencil for ECM patterning, conventional ECM plating protocols can be easily adapted to patterning technique and cardiomyocytes cultured on Matrigel®-coated plates facilitate hiPSC-CM maturation, study disease modeling, and drug screens as well as fundamental studies of human cardiac contraction.
There would have been a reasonable expectation of success to use IPSC-derived cardiomyocytes to further mature into cardiomyocytes on Matrigel® coated PDMS given by using a PDMS elastomeric stencil for ECM patterning a disclosed by Lee2 that cardiomyocytes cultured on Matrigel®-coated plates facilitate studies of 
Thus, the claimed invention as a whole, is prime facie obvious in the absence of evidence to the contrary.

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee as evidenced by Rusina in view of Kim and Lee2 (as applied to claims 1, 8, 14-17 above), and further in view of Hattori et al. (US 2010/0189699) (ref. of record).
The teachings of Lee, Kim and Lee2 can be found in the previous rejection above. 
Lee and Kim and Lee2 not explicitly teach, wherein said flexible surface is a 96-well plate as recited in claim 9.
However, before the instant effective filing date of the instant invention, Hattori teaches culturing cardiomyocytes derived from mouse embryonic stem (ES) cells on 96-well plates at a concentration such that the distributed ceils were observed over time; 10 hours later, cell masses formed and started to beat spontaneously in a synchronous manner.  Twenty-tour hours later, the cell masses each assumed a nearly perfect spherical shape and 10 days later, rhythmic, synchronous and spontaneous beating occurred (paragraph [0113] and FIG. 1). 
Accordingly, it would have been a matter of obvious choice depending on the desire to culture the enriched cardiomyocytes on a flexible surface of 96-well plate desired to form cell masses to observe their formation temporally leading to rhythmic, synchronous and spontaneous beating, and would have been a matter of individual 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Oct. 8, 2021 have been fully considered but they are not persuasive.
Applicant argues the claims have been amended to be commensurate in scope with the results in the Specification and include specific culture and differentiation conditions (Remarks pg. 5 para. 1).  However, when the prior art references are taken as a whole, they teach that the skilled artisan knows each step of the method as currently claimed.  Furthermore, it is noted that Lee teaches culturing the cardiomyocytes for at least 72 hours (iCells which are human induced pluripotent stem cell derived cardiomyocytes that were cryopreserved after 30-31 days of cardiac directed differentiation) after seeding at a density of 125,000 cells per monolayer in differentiation media on a silastic (PDMS) film coated with fibronectin, which is an extracellular matrix protein (pg. 1557 Col. 2 para. 2-3) and that the cells display characteristics of mature cardiomyocytes such as alternating repeating pattern of MLC-2γ and α-actinin expression (Fig. 3).

Similarly, Applicant argues that Example 2 demonstrates unexpected results are obtained by practicing the claimed invention.  Specifically, Applicant argues that the results demonstrate that cardiomyocytes grown on matrigel+PDMS displayed significantly faster upstroke velocity and more hyperpolarized take-off potential compared to other culturing methods (Remarks pg. 5 para. 3).  However, this argument was not found to be persuasive, since the prior art teaches the claimed method of culturing human induced pluripotent stem cell derived cardiomyocytes on a flexible membrane comprising a PDMS film coated with Matrigel® to generate mature cardiomyocytes.  

Conclusion
	No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EMILY A CORDAS/Primary Examiner, Art Unit 1632